Exhibit 10.H.7


EXECUTIVE EMPLOYMENT AGREEMENT



            THIS IS AN EMPLOYMENT AGREEMENT (“Agreement”), effective May 3,
2007, (“Effective Date”) between Crown Holdings, Inc., (the “Company”), and
Raymond L. McGowan, Jr. (the “Executive”).


Background

                     WHEREAS, the Company desires to assure itself of the
continued employment of the Executive with the Company and to encourage his
continued attention and dedication to the best interests of the Company.

                     WHEREAS, the Executive desires to remain and continue in
the employment of the Company in accordance with the terms of this Agreement.

                      NOW, THEREFORE, in consideration of the promises and
mutual covenants contained herein and intending to be legally bound hereby, the
parties agree as follows:

Terms

      1. Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below:     1.1. “Board” shall mean the Board of Directors
of the Company.     1.2. “Cause” shall mean the termination of the Executive’s
employment with the Company as a result of:       (a) the Executive’s willful
failure to perform such services as may be reasonably delegated or assigned to
the Executive by the Board, the Chairman of the Board, the Vice Chairman of the
Board, the Company’s Chief Executive Officer or any other executive to whom the
Executive reports;       (b) the continued failure by the Executive to devote
his full-time best effort to the performance of his duties under the Agreement
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness);       (c) the breach by the Executive of any
provision of Sections 6, 7 and 8 hereof;       (d) the willful engaging by the
Executive in misconduct which is materially injurious to the Company, monetarily
or otherwise; or       (e) the Executive’s conviction of, or a plea of nolo
contendere to, a felony or a crime involving moral turpitude.




--------------------------------------------------------------------------------




        1.3. “Change in Control” shall mean any of the following events:      
(a) a “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or       (b) during any period of 2 consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in Section 1.3(a),
Section 1.3(c) or Section 1.3(d) hereof) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or       (c) the Company merges or consolidates with any other
corporation, other than in a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 75% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or       (d) the
stockholders of the Company approve a plan of complete liquidation of the
Company or the Company sells or otherwise disposes of all or substantially all
of the Company’s assets.     1.4. “Code” means the Internal Revenue Code of
1986, as amended from time to time.     1.5. “Good Reason” shall mean:       (a)
the assignment to the Executive, without the Executive’s express written
approval, of duties or responsibilities, inconsistent, in a material respect,
with the Executive’s title and position on the date of a Change in Control or
the reduction in the Executive’s duties, responsibilities or authority from
those in effect on the date of a Change in Control;       (b) a reduction by the
Company in the Executive’s Base Salary (as defined in Section 4.1 below) or in
the other compensation and benefits, in the aggregate, payable to the Executive
hereunder, or a material adverse change in the terms or conditions on which any
such compensation or benefits are payable as in effect on the date of a Change
in Control;  




-2-




--------------------------------------------------------------------------------




          (c) following a Change in Control, the Company’s failure, without the
express consent of the Executive, to pay the Executive any amounts otherwise
vested and due hereunder or under any plan or policy of the Company;       (d) a
relocation of the Executive’s primary place of employment, without the
Executive’s express written approval, to a location more than 20 miles from the
location at which the Executive performed his duties on the date of a Change in
Control; or       (e) the failure or refusal of the Company’s Successor (as
defined in Section 13 below) to expressly assume this Agreement in writing, and
all of the duties and obligations of the Company hereunder in accordance with
Section 13.     1.6. “Short-Term Disability” shall mean the temporary incapacity
of the Executive that, as determined by the Board in a uniformly-applied manner,
renders the Executive temporarily incapable of engaging in his usual executive
function and as a result, the Executive is under the direct care and treatment
of a physician who certifies to such incapacity.     1.7. “Total Disability”
shall mean that a qualified physician designated by the Company has determined
that the Executive:       (a) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or       (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.   2. Position and Duties. The Company agrees to continue to employ the
Executive and the Executive hereby agrees to continue to be employed by the
Company, upon the terms, conditions and limitations set forth in this Agreement.
The Executive shall serve as the Company’s President – North America Food Can
Division, with the customary duties, authorities and responsibility of such
position of a publicly-traded corporation and such other duties, authorities and
responsibility (a) as have been agreed upon by the Company and the Executive or
(b) as may from time to time be delegated to the Executive by the Board, the
Chairman of the Board, the Vice Chairman of the Board, the Company’s Chief
Executive Officer or any other executive to whom the Executive reports as are
consistent with such position. The Executive agrees to perform the duties and
responsibilities called for hereunder to the best of his ability and to devote
his full time, energies and skills to such duties, with the understanding that
he may participate in charitable and similar activities and may have business
interests in passive investments which may, from time to time, require portions
of his time, but such activities shall be done in a manner consistent with his
obligations hereunder.   3. Term. The Executive’s employment under this
Agreement shall commence on the Effective Date and unless sooner terminated as
provided in Article 5 shall continue for a period of one year (the “Initial
Term”). Except as otherwise provided herein, unless either party gives written
notice to the other party at least 30 days before any anniversary of the
Effective Date that the term hereunder shall not be extended beyond its then
term (a “Nonrenewal Notice”), the term of the Agreement shall automatically be
extended for an additional one year period from each anniversary, subject to the
same terms, conditions and limitations as applicable to the Initial Term unless
amended or terminated as provided herein (the “Renewal Term”). For purposes of
this Agreement, the Initial Term and all subsequent Renewal Terms shall be
collectively referred to as the “Term” of the Agreement.




-3-




--------------------------------------------------------------------------------




      4. Compensation and Benefits.     4.1. Base Salary. The Company shall pay
to the Executive for the performance of his duties under this Agreement an
initial base salary of $295,000 per year (the “Base Salary”), payable in
accordance with the Company’s normal payroll practices. Thereafter, the rate of
the Executive’s Base Salary will be reviewed and adjusted as appropriate in
accordance with the Company’s regular compensation review practices. Effective
as of the date of any such increase, the Base Salary so increased shall be
considered the new Base Salary for all purposes of this Agreement.     4.2.
Incentive Bonus. During the Term, in addition to Base Salary, for each fiscal
year of the Company ending during the Term, the Executive shall participate in,
and shall have the opportunity to receive a bonus in an amount to be determined
in accordance with, the Company’s existing incentive bonus plan or any successor
bonus plan, and any other bonus or incentive plan, program or arrangement
established by the Company for the benefit of its executive officers (the
“Incentive Bonus Payment”).     4.3. Employee Benefits. During the Term, the
Executive shall be entitled to participate in all of the Company’s employee
benefit plans, programs and policies, including any retirement benefits or
plans, group life, hospitalization or disability insurance plans, health
programs, fringe benefit programs and similar plans, programs and policies, that
are now or hereafter made available to the Company’s salaried personnel
generally, as such plans, programs and policies may be in effect from time to
time, in each case to the extent that the Executive is eligible under the terms
of such plans, programs and policies. Without limiting the generality of the
foregoing, the Executive shall also be eligible to participate in the Company’s
Senior Executive Retirement Plan (the “SERP”) and the Company’s 2006 Stock-Based
Incentive Compensation Plan, and any other equity-based incentive plans as
maintained by the Company from time to time for the benefit of senior
executives.     4.4. Vacation. The Executive shall be entitled to vacation in
accordance with the Company’s vacation policy.     4.5. Automobile. During the
Term, the Company shall make an automobile available to the Executive in
accordance with and subject to the conditions of the Company’s standard
automobile policy or practices as in effect from time to time.     4.6.
Reimbursement of Expenses. During the Term, the Company will reimburse the
Executive in accordance with the Company’s expense reimbursement policy as in
effect from time to time for expenses reasonably and properly incurred by him in
performing his duties, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures presently or hereinafter
established by the Company.




-4-




--------------------------------------------------------------------------------




        4.7. Short-Term Disability. In the event that the Executive incurs a
Short-Term Disability, the Executive shall be entitled to six months of Base
Salary and incentive payments, payable in accordance with the Company‚s normal
payroll practices, provided that all payments under this provision shall be
reduced dollar-for-dollar by any other short-term disability benefits the
Executive is entitled to under any other Company-sponsored short-term disability
plan or arrangement and shall cease as of the earliest of the Executive’s
cessation of Short-Term Disability, the occurrence of Total Disability, death or
attainment of his Normal Retirement Date.     4.8. Medical Examination Benefit.
During the Term, the Executive shall be entitled to reimbursement for actual
costs incurred, up to $2,500 per calendar year, for medical examinations.   5.
Termination.       5.1. Death. The Executive’s employment under this Agreement
shall terminate immediately upon the Executive’s death, and the Company shall
have no further obligations under this Agreement, except to pay to the
Executive’s estate (or his beneficiary, as may be appropriate) (a) any Base
Salary earned through his date of death, to the extent theretofore unpaid, (b) a
pro-rated Incentive Bonus Payment equal to the product of (i) the target
Incentive Bonus Payment multiplied by (ii) a fraction, the numerator of which is
the number of completed days in the year of termination during which the
Executive was employed by the Company and the denominator of which is 365, and
provided that such amount will be paid in the normal course and shall only be
paid if the Executive would have become entitled to such amount if he had not
terminated his employment, (c) such retirement and other benefits earned and
vested (if applicable) by the Executive as of the date of his death under any
employee benefit plan of the Company in which the Executive participates,
including without limitation all payments due under the SERP and other
retirement plans, all of the foregoing to be paid in the normal course for such
payments and in accordance with the terms of such plans and (d) the health and
dental benefits provided for in Section 5.8.     5.2. Disability. If the
Executive is unable to perform his duties under this Agreement because of a
Total Disability, the Company may terminate the Executive’s employment by giving
written notice to the Executive. Such termination shall be effective as of the
date of such notice and the Company shall have no further obligations under this
Agreement, except to pay to the Executive (a) any Base Salary earned through the
date of such termination, to the extent theretofore unpaid, (b) Total Disability
benefits as described below, (c) a pro-rated Incentive Bonus Payment equal to
the product of (i) the target Incentive Bonus Payment multiplied by (ii) a
fraction, the numerator of which is the number of completed days in the year of
termination during which the Executive was employed by the Company and the
denominator of which is 365, and provided that such amount will be paid in the
normal course and shall only be paid if the Executive would have become entitled
to such amount if he had not terminated his employment, (d) such retirement and
other benefits earned and vested (if applicable) by the Executive as of the date
of his termination under any employee benefit plan of the Company in which the
Executive participates, including without limitation all payments due under the
SERP and other retirement plans, all of the foregoing to be paid in the normal
course for such payments and in accordance with the terms of such plans and (e)
the health and dental benefits provided for in Section 5.8. In the event that
the Executive incurs a Long-Term Disability, the Executive shall be entitled to
an annual disability benefit equal to 75% of his Base Salary, payable in
accordance with the Company’s normal payroll practices, provided that all
payments under this provision shall be reduced dollar-for-dollar by Social
Security disability benefits and any other long-term disability benefits the
Executive is entitled to under any other Company-sponsored long-term disability
plan or arrangements and shall cease as of the earliest of the Executive
cessation of Long-Term Disability, death or attainment of his Normal Retirement
Date.




-5-




--------------------------------------------------------------------------------




        5.3. Retirement. The Executive’s voluntary termination of employment at
a time when he is eligible to begin receiving early retirement benefits under
the Crown Cork & Seal Company, Inc. Pension Plan shall be treated as a
retirement termination under this Agreement. Unless Section 5.7 is applicable,
upon such termination, the Company shall have no further obligations under this
Agreement, except to pay to the Executive (a) any Base Salary earned through the
date of the Executive’s retirement, to the extent theretofore unpaid, (b) a
pro-rated Incentive Bonus Payment equal to the product of (i) the target
Incentive Bonus Payment multiplied by (ii) a fraction, the numerator of which is
the number of completed days in the year of termination during which the
Executive was employed by the Company and the denominator of which is 365, and
provided that such amount will be paid in the normal course and shall only be
paid if the Executive would have become entitled to such amount if he had not
terminated his employment, and (c) such retirement, incentive and other benefits
earned and vested (if applicable) by the Executive as of the date of his
retirement under any employee benefit plan of the Company in which the Executive
participates, including without limitation all payments due under the SERP and
other retirement plans, all of the foregoing to be paid in the normal course for
such payments and in accordance with the terms of such plans and (d) the health
and dental benefits provided for in Section 5.8.     5.4. Voluntary Termination.
At any time during the Term, upon 30 days’ written notice to the Company, the
Executive may voluntarily terminate his employment with the Company. Unless
Section 5.7 is applicable, upon such termination the Company shall have no
further obligations under this Agreement except to pay to the Executive (a) any
Base Salary earned to the date of the Executive’s termination of employment, to
the extent theretofore unpaid, (b) a pro-rated Incentive Bonus Payment equal to
the product of (i) the target Incentive Bonus Payment multiplied by (ii) a
fraction, the numerator of which is the number of completed days in the year of
termination during which the Executive was employed by the Company and the
denominator of which is 365, and provided that such amount will be paid in the
normal course and shall only be paid if the Executive would have become entitled
to such amount if he had not terminated his employment, and (c) such retirement
and other benefits earned by the Executive and vested (if applicable) as of the
date of his termination under the terms of any employee benefit plan of the
Company in which the Executive participates, including without limitation all
payments due under the SERP and other retirement plans, all of the foregoing to
be paid in the normal course for such payments and in accordance with the terms
of such plans.




-6-




--------------------------------------------------------------------------------




        5.5. Termination For Cause. The Board may terminate the Executive’s
employment and the Company’s obligations under this Agreement at any time for
Cause by giving written notice to the Executive. The Company’s required notice
of termination shall specify the event or circumstances that constitute Cause.
Executive’s termination shall be effective as of the date of such notice. Upon
termination of the Executive’s employment for Cause, the obligations of the
Company under this Agreement shall terminate, except for the obligation to pay
to the Executive (a) any Base Salary earned through the date of such
termination, to the extent theretofore unpaid, and (b) such retirement and other
benefits earned and vested (if applicable) by the Executive as of such
termination under any employee benefit plan of the Company in which the
Executive participates, including all payments due under retirement plans, all
of the foregoing to be paid in the normal course for such payments and in
accordance with the terms of such plans.     5.6. Involuntary Termination by the
Company without Cause Prior to a Change in Control. The Company may terminate
the Executive’s employment without Cause at any time during the Term, upon
thirty (30) days’ written notice; provided that during such notice period, the
Board, in its absolute discretion, may relieve the Executive of all his duties,
responsibilities and authority with respect to the Company and restrict the
Executive’s access to Company property. For purposes of this Section 5.6, the
Company’s delivery of a Nonrenewal Notice to the Executive shall be treated as
termination without Cause on the last day of the then current Term. If the
Company so terminates the Executive’s employment without Cause at any time other
than the 12-month period following a Change in Control, the Company’s
obligations under this Agreement shall terminate except for the Company’s
obligation to pay to the Executive the following: (a) any Base Salary earned
through the date of the Executive’s termination of employment, to the extent
theretofore unpaid, (b) a pro-rated Incentive Bonus Payment equal to the product
of (i) the target Incentive Bonus Payment multiplied by (ii) a fraction, the
numerator of which is the number of completed days in the year of termination
during which the Executive was employed by the Company and the denominator of
which is 365, and provided that such amount will be paid in the normal course
and shall only be paid if the Executive would have become entitled to such
amount if he had not terminated his employment, (c) continued Base Salary for
the one year period following his termination, paid in accordance with the
Company’s normal payroll practice, provided, however that if the Executive is a
“Specified Employee,” as that term is defined in section 409A of the Code, any
payments under this clause, if so required, shall be made on the date that is
six months and one day after the date of the Executive’s termination hereunder
and (d) such retirement and other benefits earned by the Executive and vested
(if applicable) as of the date of his termination under the terms of any
employee benefit plan of the Company in which the Executive participates,
including without limitation all payments due under the SERP and other
retirement plans all of the foregoing to be paid in the normal course for such
payments and in accordance with the terms of such plans. In no event shall the
payment in clause (c) be included for purposes of the SERP in Executive’s
“Compensation,” as that term is defined therein.     5.7. Involuntary
Termination by the Company or by the Executive for Good Reason Following a
Change of Control. If the Company terminates the Executive’s employment without
Cause during the 12-month period following a Change in Control, or the Executive
voluntarily terminates his employment for Good Reason during the 12 months
following a Change in Control, the Company’s obligations under this Agreement
shall terminate except for the Company’s obligation to pay to the Executive the
following: (a) any Base Salary earned through the date of the Executive’s
termination of employment, to the extent theretofore unpaid, (b) a lump-sum
payment equal to the Executive’s target Incentive Bonus Payment for such year of
termination, (c) a lump-sum payment equal to three times the sum of the
Executive’s Base Salary and average Incentive Bonus Payment paid or payable to
the Executive for the three completed years prior to the year of such
termination, (d) such retirement and other benefits earned by the Executive and
vested (if applicable) as of the date of his termination under the terms of any
employee benefit plan of the Company in which the Executive participates,
including without limitation all payments due under the SERP and other
retirement plans, all of the foregoing to be paid in the normal course for such
payments and in accordance with the terms of such plans, (e) all outstanding
stock options held by the Executive shall become immediately vested and
exercisable and shall remain exercisable for a period of 30 days or such longer
period as provided under the terms of such option, and (f) the health and dental
benefits provided for in Section 5.8. Each of the payments described in (a), (b)
and (c) above shall be made within 30 days of the Executive’s termination of
employment; provided, however that if the Executive is a Specified Employee,
such payments, if so required, shall be made on the date that is six months and
one day after the date of the Executiv’s termination hereunder. In no event
shall the payment in clause (c) be included for purposes of the SERP in
Executive’s “Compensation,” as that term is defined therein.




-7-




--------------------------------------------------------------------------------




        5.8. Health and Dental Benefits. Upon Executive’s termination under
Section 5.1, 5.2, 5.3, or 5.7 hereof, the Company shall continue to provide the
Executive and Executive’s spouse and children (in both cases, as of the time of
termination), as applicable, with health and dental benefits on the same terms
and conditions as are provided to active executive employees from time to time.
Eligibility for such benefits shall be conditioned upon (i) the Executive
continuing to pay the active employee premium for such coverage as applicable
from time to time and (ii) enrollment and payment of any applicable premium (and
continued participation) by the Executive and the Executive’s spouse in Medicare
Part A and Part B when eligible. In the case of the Executive and the
Executive’s spouse, such benefits shall continue for the remainder of their
respective lives. In the case of the Executive’s children, such benefits shall
continue until such child reaches age 19 or age 25 if such child is a full-time
student and unmarried. The Company shall not reduce such health and dental
benefits following the Executive’s termination of employment, nor shall the
Company increase the deductibles or co-pays applicable to such benefits except
to the same extent such changes are made to the coverage provided to active
executive employees.     5.9. Mitigation. The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall any profits, income or earnings or
other benefits from any source whatsoever createany mitigation, offset,
reduction or any other obligation on the part of Executive hereunder.     5.10.
Certain Additional Payments by the Company. If the Executive is liable for the
payment of any excise tax (the “Basic Excise Tax”) pursuant to Section 4999 of
the Code, or any successor or like provision, with respect to any payment or
property transfers received or to be received under this Agreement or otherwise,
the Company shall pay the Executive an amount (the “Special Reimbursement”)
which, after payment by the Executive (or on the Executive’s behalf) of any
federal, state and local taxes, including, without limitation, any further
excise tax under Section 4999 of the Code, with respect to or resulting from the
Special Reimbursement, equals the amount of the Basic Excise Tax. All
determinations required to be made under Section 5.10 shall be made by one of
the four largest nationally certified public accounting firms as the Executive
shall select, which shall provide detailed supporting calculations both to the
Company and the Executive. Any such determination by the accounting firm shall
be binding upon the Company and the Executive. All fees of such accounting firm
shall be paid by the Company. The Special Reimbursement shall be paid as soon as
practicable after the amount is determined by the accounting firm.




-8-




--------------------------------------------------------------------------------




      6. Confidential Information. Except as required in the performance of his
duties to the Company under this Agreement, the Executive shall not, during or
after the Term of this Agreement, use for himself or others, or disclose to
others, any confidential information including without limitation, trade
secrets, data, know-how, design, developmental or experimental work, Company
relationships, computer programs, proprietary information bases and systems,
data bases, customer lists, business plans, financial information of or about
the Company or any of its affiliates, customers or clients, unless authorized in
writing to do so by the Board or the Chief Executive Officer, but excluding any
information generally available to the public or information (except information
related to the Company) which Executive possessed prior to his employment with
the Company. The Executive understands that this undertaking applies to the
information of either a technical or commercial or other nature and that any
information not made available to the general public is to be considered
confidential. The Executive acknowledges that such confidential information as
is acquired and used by the Company or its affiliates is a special, valuable and
unique asset. All records, files, materials and confidential information
obtained by Executive in the course of his employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company or its affiliates, as the case may be.   7. Return of Documents and
Property. Upon the termination of Executive’s employment from the Company, or at
any time upon the request of the Company, Executive (or his heirs or personal
representative) shall deliver to the Company (a) all documents and materials
containing confidential information relating to the business or affairs of the
Company or any of its affiliates, customers or clients and (b) all other
documents, materials and other property belonging to the Company or its
affiliates, customers or clients that are in the possession or under the control
of Executive.   8. Noncompetition. By and in consideration of the salary and
benefits to be provided by the Company hereunder, including the severance
arrangements set forth herein, and further in consideration of the Executive’s
exposure to the proprietary information of the Company, the Executive agrees,
unless the Executive requests in writing to the Board, and is thereafter
authorized in writing to do so by the Board, that (a) during his employment
under this Agreement, and (b)(i) for the one year period following the
termination of employment prior to a Change in Control or (ii) the two year
period following the termination of employment following a Change in Control,
the Executive shall not directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be employed or otherwise connected in any manner with, including without
limitation as a consultant, any business which at any relevant time during said
period directly or indirectly competes with the Company or any of its affiliates
in any country in which the Company does business. Notwithstanding the
foregoing, the Executive shall not be prohibited during the non-competition
period described above from being a passive investor where he owns not more than
five percent of the issued and outstanding capital stock of any publicly-held
company. The Executive further agrees that during said period, the Executive
shall not, directly or indirectly, solicit or induce, or attempt to solicit or
induce, any employee of the Company to terminate employment with the Company or
hire any employee of the Company.




-9-




--------------------------------------------------------------------------------




      9. Enforcement. The Executive acknowledges that (i) the Executive’s work
for the Company has given and will continue to give him access to the
confidential affairs and proprietary information of the Company; (ii) the
covenants and agreements of the Executive contained in Sections 6, 7 and 8 are
essential to the business and goodwill of the Company; and (iii) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in Sections 6, 7 and 8. The Executive further acknowledges that in the
event of his breach or threat of breach of Sections 6, 7 or 8 of this Agreement,
the Company, in addition to any other legal remedies which may be available to
it, shall be entitled to appropriate injunctive relief and/or specific
performance in order to enforce or prevent any violations of such provisions,
and the Executive and the Company hereby confer jurisdiction to enforce such
provisions upon the courts of any jurisdiction within the geographical scope of
such provisions.   10. Notices. All notices and other communications provided
for herein that one party intends to give to the other party shall be in writing
and shall be considered given when mailed or couriered, return receipt
requested, or personally delivered, either to the party or at the addresses set
forth below (or to such other address as a party shall designate by notice
hereunder):


  If to the Company:


  Crown Holdings, Inc.
One Crown Way
Philadelphia, Pa 19154
Attention: Chief Executive Officer




  If to the Executive:


  Raymond McGowan, Jr.
7 Skyview Road
Ivyland, PA 18974


      11. Amendments. This Agreement may be amended, modified or superseded only
by a written instrument executed by both of the parties hereto.   12. Binding
Effect. This Agreement shall inure to the benefit of and shall be binding upon
the Company and the Executive and their respective heirs, executors, personal
respresentatives, successors and permitted assigns.




-10-




--------------------------------------------------------------------------------




      13. Assignability. This Agreement shall not be assignable, in whole or in
part, by either party, without the prior written consent of the other party,
provided that (i) this Agreement shall be binding upon and shall be assigned by
the Company to any person, firm or corporation with which the Company may be
merged or consolidated or which may acquire all or substantially all of the
assets of the Company, or its successor (the “Company’s Successor”), (ii) the
Company shall require the Company’s Successor to expressly assume in writing all
of the Company’s obligations under this Agreement and (iii) the Company’s
Successor shall be deemed substituted for the Company for all purposes of this
Agreement.   14. Arbitration. Except as provided in Section 9 of this Agreement,
any controversy or claim arising out of or relating to this Agreement or the
breach thereof shall be settled by arbitration in Philadelphia, Pennsylvania in
accordance with the rules of the American Arbitration Association, and judgment
upon any award so rendered may be entered in any court having jurisdiction
thereof. The determination of the arbitrator(s) shall be conclusive and binding
on the Company and the Executive, and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.   15. Governing Law.
Except to the extent such laws are superseded by Federal laws, this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania without
reference to principles of conflict of laws.   16. Entire Agreement. This
Agreement contains the entire Agreement between the parties relative to its
subject matter, superseding all prior agreements or understandings of the
parties relating thereto. In the event of any conflict between this Agreement
and the terms of any benefit plan or any other agreement, the terms of this
Agreement will control.   17. Waiver. Any term or provision of this Agreement
may be waived in writing at any time by the party entitled to the benefit
thereof. The failure of either party at any time to require performance of any
provision of this Agreement shall not affect such party’s right at a later time
to enforce such provision. No consent or waiver by either party to any default
or to any breach of a condition or term in this Agreement shall be deemed or
construed to be a consent or waiver to any other breach or default.   18.
Withholding of Taxes. All payments made by the Company to the Executive under
this Agreement shall be subject to the withholding of such amounts, if any,
relating to tax, and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.   19.
Survival. Anything contained in this Agreement to the contrary notwithstanding,
the provisions of Sections 6, 7, 8, 9, 13, 14 and 17, (and the other provisions
of this Agreement to the extent necessary to effectuate the survival of Sections
6, 7, 8, 9, 13, 14 and 17), shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.   20. Invalidity of Portion
of Agreement. If any provision of this Agreement or the application thereof to
either party shall be invalid or unenforceable to any extent, the remainder of
this Agreement shall not be affected thereby and shall be enforceable to the
fullest extent of the law. If any clause or provision hereof is determined by
any court of competent jurisdiction to be unenforceable because of its scope or
duration, the parties expressly agree that such court shall have the power to
reduce the duration and/or restrict the scope of such clause or provision to the
extent necessary to permit enforcement of such clause or provision in reduced or
restricted form.




-11-




--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first written above.

  Crown Holdings, Inc.       /s/ John W. Conway  

--------------------------------------------------------------------------------

  John W. Conway   Chairman of the Board, President   and Chief Executive
Officer




  Executive       /s/ Raymond L. McGowan, Jr.  

--------------------------------------------------------------------------------

  Raymond L. McGowan, Jr.













-12-





